I concur in the opinion of ROBERTS, P.J.
The record in this case does not include the official budget adopted by defendant school district. A single reference to said budget is made for the sole purpose of revealing a claimed credit, to-wit: the amount of tuition earned and to have been received during the fiscal year ending June 30, 1947. No disclosure is made respecting the amount of anticipated tax collections and cash on hand budgeted or set apart with which to discharge existing and current obligations essential to the maintenance and operation of the school system. It is a fair assumption that cash credits and presently anticipated income, except the sinking fund items, are to be treated by the school authorities as readily and currently expendible for the needs of the school and without regard to the bonded indebtedness. As such credits are expended the indebtedness of the district will exceed the legal debt limit by the amount of such expenditures.
I am unable to adjust my thinking to the view that credits momentarily on hand and charged with the payment of current and anticipated maintenance and operation costs can at the same time be regarded as offsets against a bond issue to be retired some years hence.
Appellant argues that question in his brief and I deem the same of such merit as to warrant an expression of my views.